Order entered March 16, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00263-CV

                            IN RE CLEVELAND NIXON, Relator

                  Original Proceeding from the Criminal District Court No. 6
                                    Dallas County, Texas
                              Trial Court Cause No. F1121243X

                                          ORDER
       Before the Court is relator’s petition for writ of mandamus. The Court requests that real

party in interest, the State of Texas, and respondent file their responses, if any, on or before

March 30, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE